DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Species of b and claims 1-7,10,12-15  in the reply filed on 09/01/2022 is acknowledged.
Claims 8,9,11,12,16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “VIBRATING ACTUATOR WITH TWO MOVING PARTS AND U SHAPED ELASTIC MEMBERS”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 2 and 3 recited “two parts” as a first recitations which is confusing, is it the “two parts” recited in claim 1, or new parts, clarification is needed. 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4,7,10,  are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyasu (Japanese Patent Document JPH08335513A hereinafter “Toshiyasu”) in view of Kyu (Korean Patent Document KR101389416B1 hereinafter “Kyu”). 
Re-claim 1, Toshiyasu discloses a vibrating actuator( see Fig.1)  having two different resonant frequencies (P[0010, magnet rod and coil are driven at different frequencies, they are approximately close, but are different and depend on mass of 11 and 17 and k or springs 6 and 7, slight change in weight is slight change in frequency making it different), the vibrating actuator comprising: a first moving part (17)) having an arrangement of magnets (see Fig.2) comprising at least two magnets (17 are magnets), wherein the like poles of the magnets (17) face each other (annotated Fig.2, Magnets N, S) and wherein the arrangement of magnets (annotated Fig.2) has two outer poles (annotated Fig.2); a second moving part (11) having at least one coil (13) such that the coil (13) is wound over the arrangement of magnets (170); a chassis (annotated Fig.4, base 1 along with 7 and 6, 5 are chassis) formed by two parts annotated Fig.1-4, at least parts 5, and 1 and 6 with 7 being springs of the whole chassis), such that each part of the chassis (parts of chassis see Fig.4) is cut (product by process)  to form a first elastic member (6,7) and a second elastic member (6,7), wherein each of the first elastic member (6) and the second elastic member (7) face one of the two outer poles (annotated Fig.2), and the first moving part (11) is attached to the first elastic member (7) and the second moving part (17) is attached to the second elastic member (6).  
	Toshiyasu fails to explicitly teach the product by process wherein the chassis is cut to form the elastic members. 
	However, Kyu teaches wherein the chassis (11) is cut to form the elastic members (14, see Fig.9).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the chassis of Toshiyasu wherein it is cut to form the elastic members as shown by Kyu to make more structured minimize manufacturing cost providing a simple  configuration, extra parts, and provide elastic support of the same body for simple vibration reaction (Page 5, L. 185-189), furthermore, Examiner points out this limitation is considered a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.

    PNG
    media_image1.png
    573
    1242
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    382
    1095
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    593
    1145
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    822
    881
    media_image4.png
    Greyscale

Re-claim 2, Toshiyasu as modified discloses the vibrating actuator of claim 1. 
Toshiyasu as modified fails to explicitly teach wherein the chassis is formed by two parts , which are U-shaped.  
However, Kyu wherein the chassis  (11) is formed by two parts (11c,11b) , which are U-shaped (see Fig.9).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the chassis of Toshiyasu wherein the chassis is formed by two parts , which are U-shaped as shown by Kyu to make more structured minimize manufacturing cost providing a simple  configuration, extra parts, and provide elastic support of the same body for simple vibration reaction (Page 5, L. 173-189).
Re-claim 3, Toshiyasu as modified discloses the vibrating actuator of claim 1.  
Toshiyasu as modified fails to explicitly teach wherein the chassis comprises two parts , which mate with each other to form a rectangular parallelepiped structure.   
However, Kyu wherein he chassis comprises two parts (111, 11b) , which mate with each other to form a rectangular parallelepiped structure (see Fig.9).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the chassis of Toshiyasu wherein the chassis comprises two parts , which mate with each other to form a rectangular parallelepiped structure as shown by Kyu to make more structured minimize manufacturing cost providing a simple  configuration, extra parts, and provide elastic support of the same body for simple vibration reaction (Page 5, L. 175-189).
Re-claim 4, Toshiyasu as modified discloses the vibrating actuator of claim 2.  
Toshiyasu as modified fails to explicitly teach wherein each of the two parts includes an upper plate, a lower plate, and a lateral plate.   
However, Kyu teaches wherein each of the two parts (11a,11b, and 11c) includes an upper plate (annotated Fig.9), a lower plate (annotated Fig.9), and a lateral plate (see Fig.9, any of the plates could be considered any of the plates).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the chassis of Toshiyasu wherein each of the two parts includes an upper plate, a lower plate, and a lateral plate  as shown by Kyu to make more structured minimize manufacturing cost providing a simple  configuration, extra parts, and provide elastic support of the same body for simple vibration reaction (Page 5, L. 175-189).
Re-claim 7, Toshiyasu as modified discloses the vibrating actuator of claim 1, wherein a spacer (17a) is provided in between adjacent magnets (17).  
Re-claim 10, Toshiyasu as modified discloses the vibrating actuator of claim 7, wherein the spacer (17a) is a non- magnetic material or paramagnetic material (P[0026], L.154-155).  
Re-claim 12, Toshiyasu as modified discloses the vibrating actuator of claim 1 above. 
Toshiyasu as modified fails to explicitly teach wherein the first elastic member is surrounded by the second elastic member on three sides and further the first elastic member  and the second elastic member form part of the lateral plate (14) on the fourth side.  
However, Kyu teaches wherein the first elastic member (14 in Fig.9) is surrounded by the second elastic member (annotated Fig.9) on three sides and further the first elastic member (annotated Fig.9) and the second elastic member (annotated Fig.9) form part of the lateral plate (annotated Fig.9) on the fourth side.  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the chassis of Toshiyasu wherein the first elastic member is surrounded by the second elastic member on three sides and further the first elastic member  and the second elastic member form part of the lateral plate (14) on the fourth side as shown by Kyu to make more structured minimize manufacturing cost providing a simple  configuration, extra parts, and provide elastic support of the same body for simple vibration reaction (Page 5, L. 175-189).
Claim 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyasu in view of Kyu as applied to claim 1 above, and in further view of Wang et al. (US PG PUB 20170033654 hereinafter “Wang”). 
Re-claim 13, Toshiyasu as modified discloses the vibrating actuator of claim 1. 
Toshiyasu as modified fails to explicitly teach wherein the first elastic member and the second elastic member are U-shaped. 
However, Wang teaches wherein the first elastic member (annotated Fig.2) and the second elastic member (annotated Fig.2) are U-shaped (annotated Fig.2). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the springs of Toshiyasu as modified wherein the first elastic member and the second elastic member are U-shaped as shown by Wang to have a structure that satisfy the requirement of different frequencies having the different springs (Wang, P[0023]).

    PNG
    media_image5.png
    793
    504
    media_image5.png
    Greyscale

Re-claim 14, Toshiyasu as modified discloses the vibrating actuator of claim 13. 
Toshiyasu as modified fails to explicitly teach wherein the U-shaped first elastic member has two legs having transversal indentations on either an inner edge or an outer edge or both the inner edge and the outer edge. 
However, Wang teaches wherein the U-shaped first elastic member (annotated Fig.2)  has two legs (annotated Fig.2)  having transversal indentations on either an inner edge (annotated Fig.2)  or an outer edge (annotated Fig.2) or both the inner edge (annotated Fig.2) and the outer edge (annotated Fig.2). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the springs of Toshiyasu as modified wherein the U-shaped first elastic member has two legs having transversal indentations on either an inner edge or an outer edge or both the inner edge and the outer edge as shown by Wang to have a structure that satisfy the requirement of different frequencies having the different springs (Wang, P[0023]).
Re-claim 15, Toshiyasu as modified discloses the vibrating actuator of claim 13. 
Toshiyasu as modified fails to explicitly teach wherein the U-shaped second elastic member has two legs having transversal indentations on either an inner edge or an outer edge or both the inner edge and the outer edge. 
However, Wang teaches wherein the U-shaped second elastic member (annotated Fig.2)  has two legs (annotated Fig.2)  having transversal indentations on either an inner edge (annotated Fig.2)  or an outer edge (annotated Fig.2) or both the inner edge (annotated Fig.2) and the outer edge (annotated Fig.2). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the springs of Toshiyasu as modified wherein the U-shaped second elastic member has two legs having transversal indentations on either an inner edge or an outer edge or both the inner edge and the outer edge as shown by Wang to have a structure that satisfy the requirement of different frequencies having the different springs (Wang, P[0023]).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 1,2,4.
Re-claim 5 recites “ 5. (Original) The vibrating actuator of claim 4, wherein the arrangement of magnets (320) comprises two magnets (322, 324) and wherein each of the two parts (170) further includes attachment means (904) for affixing guiding magnets (902), which are placed on the upper plate (120) and the lower plate (130) such that the transversal center line of each of the guiding magnets (902) is longitudinally aligned with the transversal intersection line between the two magnets (322, 324).  

    PNG
    media_image6.png
    551
    603
    media_image6.png
    Greyscale

None of the prior art teach the combination of claims 5,4,2 and 1 as indicted here: “ 1. (Original) A vibrating actuator having two different resonant frequencies, the vibrating actuator comprising: a first moving part (210) having an arrangement of magnets (320) comprising at least two magnets (322, 324), wherein the like poles of the magnets (320) face each other and wherein the arrangement of magnets (320) has two outer poles (328); a second moving part (220) having at least one coil (410) such that the coil is wound over the arrangement of magnets (320); a chassis (110) formed by two parts (170), such that each part of the chassis (110) is cut to form a first elastic member (150) and a second elastic member (160), wherein each of the first elastic member (150) and the second elastic member (160) face one of the two outer poles (238), and the first moving part (210) is attached to the first elastic member (150) and the second moving part (220) is attached to the second elastic member (160).  
2. (Original) The vibrating actuator of claim 1, wherein the chassis (110) is formed by two parts (170), which are U-shaped.  4. (Original) The vibrating actuator of claim 2, wherein each of the two parts (170) includes an upper plate (120), a lower plate (130), and a lateral plate (140).  
5. (Original) The vibrating actuator of claim 4, wherein the arrangement of magnets (320) comprises two magnets (322, 324) and wherein each of the two parts (170) further includes attachment means (904) for affixing guiding magnets (902), which are placed on the upper plate (120) and the lower plate (130) such that the transversal center line of each of the guiding magnets (902) is longitudinally aligned with the transversal intersection line between the two magnets (322, 324).  
Claim 6 is objected to as being dependent from claim 5. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834